DETAILED ACTION
1. 	Applicant's election without traverse of claims 10-20 in the reply filed on 8/6/2021 is acknowledged.
2. 	Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. 
3. 	Applicant cancelled claims 1-9; added claims 21-29 on 8/6/2021.

Allowable Subject Matter
Claims 10-29 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 10 would be allowable because a closest prior art, Lin et al. (US 20120138897), discloses dispensing epitaxy precursors (“gaseous and/or liquid precursors” in paragraph 0021) during a first growth step 160 (Fig. 6, paragraph 0020) to form a first portion 162 (Fig. 6, paragraph 0021) of an epitaxial source/drain region (162 and 172 in Fig. 7, paragraph 0025) in the recess 132 (Fig. 6), the epitaxy precursors comprising semiconductor material precursors (“silicon-containing precursor gas” in paragraph 0021); and dispensing the epitaxy precursors (“gaseous and/or liquid precursors” in paragraph 0023) during a second growth step 170 (Fig. 7, paragraph 0023) to form a second portion 172 (Fig. 7, paragraph 0023) of the epitaxial source/drain region (162 and 172 in Fig. 7, paragraph 0025) over the first portion 162 (Fig. 6) of the epitaxial source/drain region but fails to disclose the gallium precursor being dispensed during the first growth step at a first flow rate; the gallium precursor being dispensed during the second growth step at a second flow rate, the second flow rate being greater than the first flow rate. Additionally, the prior art does not teach or suggest a method comprising: the gallium precursor being dispensed during the first growth step at a first flow rate; the gallium precursor being dispensed during the second growth step at a second flow rate, the second flow rate being greater than the first flow rate in combination with other elements of claim 10.
In addition, claim 17 would be allowable because a closest prior art, Lin et al. (US 
Furthermore, claim 23 would be allowable because a closest prior art, Jung et al. (US 2019/0296144), discloses growing a second epitaxial layer (EP1 in Fig. 8B, paragraph 0036) on the first epitaxial layer (EP1 in Fig. 8B); and growing a third epitaxial layer (EP2 in Fig. 8B, paragraph 0036) on the second epitaxial layer (EP2 in Fig. 8B) but fails to disclose the second epitaxial layer comprising the semiconductor material doped with gallium to a second concentration, the second concentration greater than the first concentration; and the third epitaxial layer comprising the semiconductor material doped with gallium to the second concentration, the third epitaxial layer grown at a higher epitaxial growth rate than the second epitaxial layer. Additionally, the prior art does not teach or suggest a method comprising: the second epitaxial layer comprising the semiconductor material doped with gallium to a second concentration, the second concentration greater than the first concentration; and the third 

A closest prior art, Lin et al. (US 20120138897), discloses a method comprising: forming a gate stack 122 (Fig. 2, paragraph 0013) on a fin 110 (Fig. 3, paragraph 0011); etching the fin 110 (Fig. 3) to form a recess 132 (Fig. 3, paragraph 0017) in the fin adjacent the gate stack 122 (Fig. 3); dispensing epitaxy precursors (“gaseous and/or liquid precursors” in paragraph 0021) during a first growth step 160 (Fig. 6, paragraph 0020) to form a first portion 162 (Fig. 6, paragraph 0021) of an epitaxial source/drain region (162 and 172 in Fig. 7, paragraph 0025) in the recess 132 (Fig. 6), the epitaxy precursors comprising semiconductor material precursors (“silicon-containing precursor gas” in paragraph 0021); and dispensing the epitaxy precursors (“gaseous and/or liquid precursors” in paragraph 0023) during a second growth step 170 (Fig. 7, paragraph 0023) to form a second portion 172 (Fig. 7, paragraph 0023) of the epitaxial source/drain region (162 and 172 in Fig. 7, paragraph 0025) over the first portion 162 (Fig. 6) of the epitaxial source/drain region but fails to teach the gallium precursor being dispensed during the first growth step at a first flow rate; the gallium precursor being dispensed during the second growth step at a second flow rate, the second flow rate being greater than the first flow rate as the context of claim 10. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 11-16 depend on claim 10.
In addition, a closest prior art, Lin et al. (US 2012/0138897), discloses forming a gate stack 122 (Fig. 2, paragraph 0013) on a fin 110 (Fig. 3, paragraph 0011); etching the fin 110 (Fig. 3) to form a recess 132 (Fig. 3, paragraph 0017) in the fin adjacent the gate stack 122 (Fig. 2); dispensing semiconductor material precursors (“gaseous and/or liquid precursors” in paragraph 0021) to form a first epitaxial layer 162 (Fig. 6, paragraph 0021) in the recess 132 
Furthermore, a closest prior art, Jung et al. (US 2019/0296144), discloses a method comprising: forming a gate stack (SGS in Fig. 7A, paragraph 0055) on a channel region (AF in Fig. 7A, paragraph 0055) of a substrate 100 (Fig. 7A, paragraph 0022); patterning a recess 116 (Fig. 7A, paragraph 0029) in the substrate 100 (Fig. 7A) adjacent the channel region (AF in Fig. 7A); growing a first epitaxial layer 120 (Fig. 8B, paragraph 0033) in the recess (element number is not shown in Fig. 8B but see 116 in Fig. 7A), the first epitaxial layer 120 (Fig. 8B; and see paragraph 0033, wherein “When the epitaxial layer is doped with carbon (C), tin (Sn), gallium (Ga), or arsenic (As), a concentration of an impurity may range from 1.times.10.sup.18 to 1.times.10.sup.21 atom/cm.sup.3“) comprising a semiconductor material doped with gallium to a first concentration; growing a second epitaxial layer (EP1 in Fig. 8B, paragraph 0036) on the first epitaxial layer (EP1 in Fig. 8B); and growing a third epitaxial layer (EP2 in Fig. 8B, paragraph 0036) on the second epitaxial layer (EP2 in Fig. 8B) but fails to teach the second epitaxial layer comprising the semiconductor material doped with gallium to a second concentration, the second concentration greater than the first concentration; and the third epitaxial layer comprising the semiconductor material doped with gallium to the second concentration, the third epitaxial layer grown at a higher epitaxial growth rate than the second epitaxial layer as the context of claim 23. The other allowed claims each depend from one of 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 





/L. K./
Examiner, Art Unit 2813

	

/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813